Citation Nr: 0636432	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  01-01 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge.  

The issue of service connection for a skin condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Competent evidence has provided a sufficient nexus between 
the veteran's peripheral neuropathy and diabetes mellitus.  



CONCLUSION OF LAW

A disability of peripheral neuropathy is aggravated by 
service-connected diabetes mellitus, and service connection 
on a secondary basis is warranted.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 3.310 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome herein, the Board need not 
address the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, at this 
time.  In terms of notification of downstream elements of a 
disability rating and effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran will be given 
an opportunity to address such matters when the RO 
effectuates this decision.  

The record contains an October 1999 VA treatment record that 
rendered an impression of "evidence of peripheral 
neuropathy?etiology?agent orange exposure?"  An October 1999 
private neurology medical record contained the veteran's 
report that over the past two years he had experienced 
progressive pain and lack of feeling that had started first 
in his feet.  

A March 2000 rating decision denied a claim of service 
connection for peripheral neuropathy as secondary to Agent 
Orange exposure, and the veteran perfected an appeal thereof.  

In response to a RO letter soliciting information concerning 
the veteran's medical treatment, Jeffrey Sklar, M.D., sent a 
February 2001 letter stating that he had treated the veteran 
since 1991.  Dr. Sklar identified that the veteran had 
peripheral neuropathy.  

In September 2003, the Board remanded the matter for 
evidentiary development.  

In March 2005, the veteran underwent a VA examination, and he 
was diagnosed as having peripheral neuropathy involving the 
upper and lower extremities.  The examiner stated, however, 
that the disability had been rejected as being related to 
Agent Orange because of the chronicity and chronology of the 
neuropathy.  Also, it could not be related to diabetes 
mellitus without resort to speculation because the likely 
diagnosis of diabetes had manifested itself around the year 
2002 and 2003, and the veteran had had neuropathy for about 
10 years.  The examiner commented that though diabetic 
neuropathy could be diagnosed before diabetes, it was usually 
the exception and not the rule.  

Based upon the preceding, an October 2005 supplemental 
statement of the case continued to deny the claim of 
secondary service connection.  In June 2006, the Board 
remanded this case again to provide the veteran a hearing 
before a Veterans Law Judge, who, at the veteran's August 
2006 hearing, agreed to hold the record open for 90 days for 
the submission of new evidence.

In October 2006, the Board received correspondence from the 
veteran's representative, with an attached medical statement.  
Particularly, a letter from Dr. Sklar (as mentioned above) 
stated that after reviewing the veteran's records, it was his 
opinion that the veteran's current diagnosis of peripheral 
neuropathy is aggravated by his diabetes mellitus.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  It is noted that VA 
recently amended 38 C.F.R. § 3.310, effective October 10, 
2006, with the intent of conforming the regulation to Allen.  
The Board will apply, however, the regulation as it was 
written and in effect when the veteran filed his claim as 
well as during the majority of the appeal period.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, all three elements have been met:  A March 2005 
rating decision granted service connection for diabetes 
mellitus, Type II; as recently as August 2005 according to VA 
treatment notes the veteran received active care for 
peripheral neuropathy; and, Dr. Sklar provided a nexus 
between service-connected diabetes mellitus, and peripheral 
neuropathy.  

Thus, service connection on a secondary basis is warranted.  


ORDER

Service connection for peripheral neuropathy is granted.  


REMAND

A March 2005 rating decision, among other things, denied a 
claim of service connection for a skin condition.  In June 
2005, the RO received a statement from the veteran in which 
he disagreed with VA's decision to deny the claim.  It does 
not appear, however, that the RO issued a statement of the 
case in response thereto.  Manlincon v. West, 12, Vet.App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish a statement of 
the case addressing the issue of 
service connection for a skin 
condition.  The veteran should be 
properly notified of the requirements 
to perfect an appeal with respect to 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


